Exhibit 10.1

 

MORNINGSTAR, INC. 2004

 

STOCK INCENTIVE PLAN

 

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (including Schedule 1 hereto, the
“Award Agreement”) is made under the Morningstar, Inc. 2004 Stock Incentive Plan
(the “Plan”) as of the Grant Date specified in Schedule 1 to this Award
Agreement (“Schedule 1”). Any term capitalized but not defined in this Award
Agreement will have the meaning set forth in the Plan.

 

BETWEEN:

 

(1)           MORNINGSTAR, INC., an Illinois corporation (the “Company”); and

 

(2)           The Participant identified in Schedule 1.

 

1              GRANT OF RESTRICTED STOCK UNITS

 


1.1           IN ACCORDANCE WITH THE TERMS OF THE PLAN AND SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AWARD AGREEMENT, THE COMPANY HEREBY GRANTS TO THE
PARTICIPANT THE NUMBER OF RESTRICTED STOCK UNITS SPECIFIED IN SCHEDULE 1.


 


1.2           EACH RESTRICTED STOCK UNIT IS A NOTIONAL AMOUNT THAT REPRESENTS
ONE UNVESTED SHARE OF COMMON STOCK, NO PAR VALUE, OF THE COMPANY (A “SHARE”).
EACH RESTRICTED STOCK UNIT CONSTITUTES THE RIGHT, SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN AND THIS AWARD AGREEMENT, TO DISTRIBUTION OF A SHARE IF
AND WHEN THE RESTRICTED STOCK UNIT VESTS.


 


1.3           THE PARTICIPANT HEREBY AGREES TO BE BOUND BY THE TERMS OF THIS
AWARD AGREEMENT AND THE PLAN.


 


1.4           FURTHER DETAILS OF THE RESTRICTED STOCK UNITS GRANTED TO THE
PARTICIPANT UNDER THE TERMS OF THIS AWARD AGREEMENT ARE SET FORTH IN SCHEDULE 1.


 


1.5           IN THE CASE OF CONFLICT BETWEEN THE TERMS CONTAINED IN THIS AWARD
AGREEMENT AND THOSE CONTAINED IN THE PLAN, THE PLAN SHALL PREVAIL, UNLESS AND TO
THE EXTENT OTHERWISE EXPRESSLY STATED IN THIS AWARD AGREEMENT.


 

2              RIGHTS AS A SHAREHOLDER

 


2.1           UNLESS AND UNTIL A RESTRICTED STOCK UNIT HAS VESTED AND THE SHARE
UNDERLYING IT HAS BEEN DISTRIBUTED TO THE PARTICIPANT, THE PARTICIPANT WILL NOT
BE ENTITLED TO VOTE THAT SHARE.

 

--------------------------------------------------------------------------------


 


2.2           IF THE COMPANY DECLARES A CASH DIVIDEND ON THE SHARES, THEN, ON
THE PAYMENT DATE OF THE DIVIDEND, THE PARTICIPANT WILL BE CREDITED WITH DIVIDEND
EQUIVALENTS EQUAL TO THE AMOUNT OF CASH DIVIDEND PER SHARE MULTIPLIED BY THE
NUMBER OF RESTRICTED STOCK UNITS CREDITED TO THE PARTICIPANT THROUGH THE RECORD
DATE FOR THE DIVIDEND. THE DIVIDEND EQUIVALENTS CREDITED TO THE PARTICIPANT
UNDER THE PRECEDING SENTENCE WILL BE DEEMED TO BE REINVESTED IN ADDITIONAL
RESTRICTED STOCK UNITS AND CREDITED TO THE PARTICIPANT’S RESTRICTED STOCK UNIT
ACCOUNT. THE RESTRICTED STOCK UNITS CREDITED AS A RESULT OF SUCH DIVIDEND
EQUIVALENTS WILL BE SUBJECT TO THE SAME TERMS REGARDING VESTING AND FORFEITURE
AS THE PARTICIPANT’S RESTRICTED STOCK UNITS AWARDED HEREUNDER, AND, SUBJECT TO
THE FOLLOWING SENTENCE, WILL BE DISTRIBUTED IN SHARES AT THE SAME TIME AND IN
THE SAME PROPORTION THAT THE SHARES ASSOCIATED WITH THE PARTICIPANT’S RESTRICTED
STOCK UNITS ARE DELIVERED (OR FORFEITED AT THE TIME THAT THE PARTICIPANT’S
RESTRICTED STOCK UNITS ARE FORFEITED). FRACTIONAL SHARES MAY BE SETTLED IN CASH
OR OTHERWISE, INCLUDING BY ROUNDING UP OR DOWN TO THE NEAREST WHOLE NUMBER, AS
THE COMMITTEE DETERMINES.

 

3              TERMINATION OF SERVICE AND OTHER CHANGES IN SERVICE STATUS

 


3.1           IF THE PARTICIPANT’S SERVICE (AS DEFINED IN SECTION 3.3)
TERMINATES FOR ANY REASON OTHER THAN DISABILITY OR DEATH, THE PARTICIPANT WILL
FORFEIT THE RIGHT TO RECEIVE SHARES UNDERLYING ANY RESTRICTED STOCK UNITS THAT
HAVE NOT VESTED AT THAT TIME. NOTWITHSTANDING ANYTHING IN THE PLAN TO THE
CONTRARY, FOR PURPOSES OF THIS AWARD AGREEMENT, “DISABILITY” SHALL MEAN THE
CONDITION OF BEING “DISABLED” AS PROVIDED IN CODE SECTION 409A(A)(2)(C) OR A
DETERMINATION OF THE UNITED STATES SOCIAL SECURITY ADMINISTRATION WITH RESPECT
TO THE EXISTENCE OF A DISABILITY.


 


3.2           IF THE PARTICIPANT’S SERVICE TERMINATES ON ACCOUNT OF THE
DISABILITY OR DEATH OF THE PARTICIPANT, THE PARTICIPANT OR THE PARTICIPANT’S
BENEFICIARY UNDER THE PLAN WILL BE ENTITLED TO RECEIVE THE SHARES UNDERLYING ALL
OF THE RESTRICTED STOCK UNITS AWARDED HEREUNDER, INCLUDING THOSE THAT HAVE NOT
THEN VESTED.


 


3.3           FOR PURPOSES OF THIS AWARD AGREEMENT “SERVICE” MEANS THE PROVISION
OF SERVICES TO THE COMPANY OR ITS AFFILIATES IN THE CAPACITY OF AN EMPLOYEE OR A
DIRECTOR BUT NOT AS A CONSULTANT. FOR PURPOSES OF THIS AWARD AGREEMENT, THE
TRANSFER OF AN EMPLOYEE FROM THE COMPANY TO AN AFFILIATE, FROM AN AFFILIATE TO
THE COMPANY OR FROM AN AFFILIATE TO ANOTHER AFFILIATE SHALL NOT BE A TERMINATION
OF SERVICE. HOWEVER, IF THE AFFILIATE FOR WHICH AN EMPLOYEE IS PROVIDING
SERVICES CEASES TO BE AN AFFILIATE OF THE COMPANY DUE TO A SALE, TRANSFER OR
OTHER REASON, AND THE EMPLOYEE CEASES TO PERFORM SERVICES FOR THE COMPANY OR ANY
AFFILIATE, THE EMPLOYEE SHALL INCUR A TERMINATION OF SERVICE.


 


3.4           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AWARD AGREEMENT,
THE VESTING PERIODS DESCRIBED IN SCHEDULE 1 WILL BE SUSPENDED WHILE THE
PARTICIPANT IS ON UNPAID LEAVE OF ABSENCE OR SERVING AS A PART-TIME EMPLOYEE AND
THE VESTING DATES WILL BE EXTENDED BY THE LENGTH OF TIME THAT THE PARTICIPANT

 

2

--------------------------------------------------------------------------------


 


IS ON UNPAID LEAVE OF ABSENCE OR SERVING AS A PART-TIME EMPLOYEE, AS THE CASE
MAY BE. THE COMPANY SHALL HAVE THE SOLE DISCRETION TO DETERMINE WHETHER A
PARTICIPANT IS ON UNPAID LEAVE OF ABSENCE OR SERVING AS A PART-TIME EMPLOYEE.


 

4              ELECTION TO DEFER

 


4.1           THE PARTICIPANT MAY ELECT TO DEFER DELIVERY OF ANY OR ALL SHARES
DUE TO HIM OR HER UNDER THIS AWARD AGREEMENT TO A DATE BEYOND THE APPLICABLE
VESTING DATE, BY MAKING A TIMELY DEFERRAL ELECTION. IN HIS OR HER ELECTION TO
DEFER, THE PARTICIPANT MAY CHOOSE TO DEFER TO A PARTICULAR ANNIVERSARY OF THE
GRANT DATE, BEGINNING WITH THE FOURTH AND ENDING WITH THE TENTH ANNIVERSARY OF
THE GRANT DATE. IF A PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON BEFORE THE
ANNIVERSARY OF THE GRANT DATE SPECIFIED IN A DEFERRAL ELECTION, HE OR SHE WILL
BE DEEMED TO HAVE ELECTED TO DEFER DELIVERY TO THE NEXT OCCURRING ANNIVERSARY OF
THE GRANT DATE FOLLOWING HIS OR HER TERMINATION OF SERVICE OR, IF THE
PARTICIPANT IS THEN AN EXECUTIVE OFFICER OF THE COMPANY, IF LATER, FOLLOWING THE
EXPIRATION OF THE SIX-MONTH PERIOD FOLLOWING HIS OR HER TERMINATION OF SERVICE.
IF THE PARTICIPANT DIES PRIOR TO A TERMINATION OF SERVICE, ANY SHARES REMAINING
TO BE PAID UNDER THIS AWARD AGREEMENT WILL BE PAID TO HIS OR HER BENEFICIARY
DESIGNATED UNDER THE PLAN AS SOON AS PRACTICABLE, REGARDLESS OF ANY OUTSTANDING
ELECTION TO DEFER. THE BOARD OR THE COMMITTEE MAY CAUSE SHARES SUBJECT TO AN
OUTSTANDING ELECTION TO DEFER TO BE DELIVERED IN ADVANCE OF THE DATE
CONTEMPLATED BY SUCH ELECTION TO DEFER IN CONNECTION WITH A CHANGE IN CONTROL
EVENT (AS DEFINED IN REGULATIONS PROMULGATED UNDER SECTION 409A OF THE CODE AND
AS PERMITTED IN SUCH REGULATIONS IN CONNECTION WITH A PLAN TERMINATION) OR IN
CONNECTION WITH ANY OTHER EVENT FOR WHICH THE BOARD OR THE COMMITTEE IS
PERMITTED, AT THE TIME OF SUCH EVENT, TO PROVIDE FOR ACCELERATED DISTRIBUTIONS
UNDER SECTION 409A OF THE CODE. AN ELECTION TO DEFER WILL BE CONSIDERED TIMELY
ONLY IF IT IS FILED WITHIN THE FIRST 30 DAYS OF THE GRANT DATE. NOTWITHSTANDING
ANYTHING IN THIS SECTION 4 TO THE CONTRARY, AN ELECTION TO DEFER HEREUNDER SHALL
COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE OR IT WILL NOT BE A
VALID ELECTION.


 

5              TIMING AND FORM OF PAYMENT

 


5.1           EXCEPT AS OTHERWISE PROVIDED HEREIN, ONCE A RESTRICTED STOCK UNIT
VESTS, THE PARTICIPANT WILL BE ENTITLED TO RECEIVE A SHARE IN ITS PLACE.
DELIVERY OF THE SHARE WILL BE MADE AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER
ITS ASSOCIATED RESTRICTED STOCK UNIT VESTS, BUT NO LATER THAN 2½ MONTHS FROM THE
END OF THE CALENDAR YEAR IN WHICH SUCH VESTING OCCURS, OR AT A LATER DATE
ELECTED BY THE PARTICIPANT UNDER SECTION 4.

 

3

--------------------------------------------------------------------------------


 

6              WITHHOLDING OBLIGATIONS

 


6.1           WITHOUT LIMITING THE COMPANY’S POWER OR RIGHTS PURSUANT TO ARTICLE
16 OF THE PLAN AND SUBJECT TO SECTION 6.2, AMOUNTS REQUIRED BY TAX LAW OR
REGULATION TO BE WITHHELD BY THE COMPANY WITH RESPECT TO ANY TAXABLE EVENT
ARISING UNDER THIS AWARD AGREEMENT WILL BE SATISFIED BY HAVING SHARES WITHHELD
IN ACCORDANCE WITH THE FIRST SENTENCE OF SECTION 16.2 OF THE PLAN. IN ADDITION,
THE PARTICIPANT MAY ELECT TO DELIVER TO THE COMPANY THE NECESSARY FUNDS TO
SATISFY THE WITHHOLDING OBLIGATION, IN WHICH CASE THERE WILL BE NO REDUCTION IN
THE SHARES OTHERWISE DISTRIBUTABLE TO THE PARTICIPANT.


 


6.2           WITHOUT LIMITING THE COMPANY’S POWER OR RIGHTS PURSUANT TO ARTICLE
16 OF THE PLAN, AMOUNTS REQUIRED BY TAX LAW OR REGULATION TO BE WITHHELD BY THE
COMPANY WITH RESPECT TO THE VESTING OF A RESTRICTED STOCK UNIT SUBJECT TO AN
EFFECTIVE DEFERRAL ELECTION WILL BE SATISFIED BY HAVING THE PARTICIPANT DELIVER
TO THE COMPANY THE NECESSARY FUNDS TO SATISFY THE WITHHOLDING OBLIGATION, IT
BEING UNDERSTOOD THAT TO THE EXTENT PERMITTED BY LAW, THE COMPANY MAY ELECT TO
WITHHOLD SUCH AMOUNTS FROM AMOUNTS IT WOULD OTHERWISE DISTRIBUTE TO THE
PARTICIPANT.


 

7              NOTICES

 


7.1           ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED UNDER THIS
AWARD AGREEMENT MUST BE IN WRITING AND MUST BE DELIVERED PERSONALLY, SENT BY
CERTIFIED, REGISTERED OR EXPRESS MAIL, OR SENT BY OVERNIGHT COURIER, AT THE
SENDER’S EXPENSE. NOTICE WILL BE DEEMED GIVEN WHEN DELIVERED PERSONALLY OR, IF
MAILED, THREE DAYS AFTER THE DATE OF DEPOSIT OR, IF SENT BY OVERNIGHT COURIER,
ON THE REGULAR BUSINESS DAY FOLLOWING THE DATE SENT. NOTICE TO THE COMPANY
SHOULD BE SENT TO MORNINGSTAR, INC., 225 WEST WACKER DRIVE, CHICAGO, ILLINOIS,
60606, ATTENTION: GENERAL COUNSEL. NOTICE TO THE PARTICIPANT SHOULD BE SENT TO
THE ADDRESS OF THE PARTICIPANT CONTAINED IN THE COMPANY’S RECORDS. EITHER PARTY
MAY CHANGE THE PERSON AND/OR ADDRESS TO WHOM THE OTHER PARTY MUST GIVE NOTICE BY
GIVING SUCH OTHER PARTY WRITTEN NOTICE OF SUCH CHANGE, IN ACCORDANCE WITH THE
PROCEDURES DESCRIBED ABOVE.


 

8              CONSTRUCTION

 


8.1           THE RESTRICTED STOCK UNITS GRANTED HEREUNDER ARE SUBJECT TO ANY
RULES AND REGULATIONS PROMULGATED BY THE COMMITTEE PURSUANT TO THE PLAN, NOW OR
HEREAFTER IN EFFECT.


 


8.2           THE COMPANY AND THE PARTICIPANT MAY AMEND THIS AWARD AGREEMENT
ONLY BY A WRITTEN INSTRUMENT SIGNED BY BOTH PARTIES, PROVIDED, THAT THE COMPANY
MAY AMEND THIS AWARD AGREEMENT WITHOUT FURTHER ACTION BY THE PARTICIPANT IF (I)
SUCH AMENDMENT IS DEEMED BY THE COMPANY TO BE ADVISABLE

 

4

--------------------------------------------------------------------------------


 


OR NECESSARY TO COMPLY WITH APPLICABLE LAW, RULE, OR, REGULATION, INCLUDING
SECTION 409A OF THE CODE, OR (II) IF SUCH AMENDMENT IS NOT TO THE DETRIMENT OF
THE PARTICIPANT.


 


8.3           THE PARTIES MAY EXECUTE THIS AWARD AGREEMENT IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE BUT ONE AWARD AGREEMENT.


 

IN WITNESS whereof the parties have executed this Restricted Stock Unit Award
Agreement as of the Grant Date specified in Schedule 1.

 

 

Participant

 

 

 

(Participant’s signature)

 

 

 

 

 

(Print name)

 

 

 

 

 

Morningstar, Inc.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

PLEASE RETURN BY: «DATE»

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DETAILS OF RESTRICTED STOCK UNIT GRANTED TO THE PARTICIPANT

 

Participant’s name:

 

«First» «Name»

 

 

Grant Date:

 

«Grant_date»

 

 

Number of Restricted Stock Units:

 

«Total_RSU_Grant»

 

 

Vesting of Restricted Stock Units:

 

Subject to, and except as otherwise provided by, the Award Agreement, including
Sections 3.2 and 3.4 thereof, the Restricted Stock Units subject to the Award
Agreement vest in installments, with each installment becoming vested on the
“Vesting Date” shown below, if the Participant has remained in continuous
Service until that Vesting Date. Notwithstanding the foregoing, the Board or the
Committee may cause the Restricted Stock Units granted hereby to vest at an
earlier date pursuant to its authority under the Plan.

 

 

 

 

 

 

 

Number of Restricted Stock Units

 

Vesting Date

 

 

«Year1Vest»

 

«VestDateY1»

 

 

«Year2Vest»

 

«VestDateY2»

 

 

«Year3Vest»

 

«VestDateY3»

 

 

«Year4Vest»

 

«VestDateY4»

 

6

--------------------------------------------------------------------------------